Hill, C. J.
The applicant for the writ of certiorari in a criminal case tried in a county court is required by the Renal Code, § 765, to~give a bond for his personal appearance to abide the final judgment of the court in the case; or, in lieu thereof, to make an affidavit that he is unable to give such bond. An affidavit that he is unable, by reason of his poverty, to pay the costs is not equivalent to an affidavit of his inability to give the prescribed bond. Johnston v. State, 7 Ga. App. 249 (66 S. E. 554); Brown v. State, 124 Ga. 411 (52 S. B. 745); Blassingame v. State, 125 Ga. 293 (54 S. E. 180).

Judgment affirmed.